978 F.2d 1263
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary COOPER, Appellant,v.A. L. LOCKHART, Director, Arkansas Department of Correction,Appellees.
No. 92-1488.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 15, 1992.Filed:  October 27, 1992.

Before JOHN R. GIBSON, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Appellant Cooper was charged with first-degree murder and pleaded guilty to second-degree murder.  He now claims in this federal habeas petition that his plea should be set aside because of the ineffective assistance of his counsel.


2
After Cooper's conviction and sentence, he filed a post-conviction petition with the appropriate Arkansas circuit court pursuant to Ark.  R. Crim.  P. 37.  The petition was denied by the court as untimely because it was filed more than three years from the date of his conviction.  The State of Arkansas argues that Petitioner's claims were procedurally defaulted.   See Wainwright v. Sykes, 433 U.S. 72 (1977).  We agree.  Petitioner alleges no cause for having filed an untimely petition for post-conviction relief in the state court, and therefore his claims are barred.   See Williams v. Lockhart, 873 F.2d 1129 (8th Cir. 1989), cert. denied, 493 U.S. 942 (1989).  The district court, moreover, found against Petitioner on the merits of all of his claims after an evidentiary hearing by the magistrate judge.  We perceive no error in these findings.


3
The judgment below is affirmed.